JEFFREY C. JENSEN (Bar No. 16073)
NELSON JONES, PLLC
8941 South 700 East, Suite 203
Sandy, Utah 84070
Tel.: (801) 981-8779
Fax: (801) 505-0360
Email: jeff@nelsonjoneslegal.com

Attorney for Defendant Casey Davies


                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


 AARON JAMES and TIFFANY JAMES,
 Heirs and Proposed Personal Representatives      MEMORANDUM ON USE OF GARRITY
 of the Estate of Zane James,                         DERIVED STATEMENTS

       Plaintiffs,

 vs.

 CASEY DAVIES and COTTONWOOD                        Case No. 2:19CV341 HCN DBP
 HEIGHTS,
                                                    Judge Howard C. Nielson, Jr.
       Defendants                                   Magistrate Judge Dustin B. Pead


         COMES NOW, Defendant, CASEY DAVIES (“Officer Davies”), by and through NELSON

JONES, PLLC, and undersigned counsel, and hereby provides the following memorandum on use

and disclosure of Garrity derived statements in the above-captioned matter; whereby arguing that

Officer Davies’ Garrity derived statements should not be used or disclosed:

                                          ARGUMENT

                                         PROTECTION

         On June 18, 2018, under the protection of Garrity, Officer Davies provided a statement
(“Davies’ Statement”) to his employer, Cottonwood Heights Police Department. Davies’

Statement was made as part of Cottonwood Heights Internal Affairs Investigation into the death

of Zane James.

       Davies’ Statement finds “. . . protection of the individual under the Fourteenth

Amendment against coerced statements prohibited use in subsequent criminal proceedings of

statements obtained under threat of removal from office. . ..The privilege serves to protect the

innocent who otherwise might be ensnared by ambiguous circumstances.” [emphasis added,

cleaned up] Garrity v. State of N.J., 385 U.S. 493, 499–500 (1967) .

       Officer Davies’ is innocent of any wrongdoing, unless and until proven otherwise.

Therefore, Officer Davies’ constitutional right against the use of Davies’ Statement must be

preserved where, “[n]o State shall make or enforce any law which shall abridge the privileges or

immunities of citizens of the United States” U.S. Const. amend. XIV incorporating “[n]o person

shall be compelled in any criminal case to be a witness against himself” U.S. Const. amend. V.

The constituational protections afforded Officer Davies’ Statement must be protected and cannot

be drowned out by lesser interests.

                             CRIMINAL v. CIVIL PROCEEDING

       There is no question that Garrity prohibits use of statements in criminal proceedings and

that this is a civl case. However, “. . .since the test [relative to the Fifth Amendment privilege

against compelled self-incrimination protection] is whether the testimony might later subject

the witness to criminal prosecution, the privilege is available to a witness in a civil

proceeding. . ..” (emphasis added, cleaned up) Lefkowitz v. Cunningham, 431 U.S. 801, 804–05

(1977). “The privilege must be sustained if it is not perfectly clear that the witness's answers



                                                  2
cannot possibly have a tendency to incriminate.” United States v. D’Apice, 664 F.2d 75, 77 (5th

Cir. 1981). (cleaned up) Thus, it is well-established that Garrity statements can, and should, be

protected in the civil context. Additionally, where the Court in Garrity was limited to addressing

the privilege against the use of coerced statements in the criminal context, the Court’s use of

“subsequent criminal proceedings” should not be narrowly read. Support for this argument is

found in the “ambiguous circumstance” articulated in the Garrity holding which are broad

enough to encompass protection of the individual under the Fourteenth Amendment against

coerced statements being use in a subsequent civil proceedings.

                                     DISCLOSURE vs USE

       As with any privilege, disclosure of privileged information is subject to argument to

quash the use and derivative use of that information. As articulated in Stover, another criminal

case, “the Constitution is violated only when the compelled statement, or the fruit of that

statement, is used against the officer in a subsequent criminal [or civil as argued above]

proceeding.” In Grand Jury Subpoenas Dated Dec. 7 and 8, Issued to Bob Stover, Chief of

Albuquerque Police Department v. U.S., 40 F.3d 1096 (10th Cir. 1994). Although Davies’

Statement was disclosed to Plaintiff’s counsel, it is the use of that Statement which would violate

the constitution.

       Exceptions to the privilege for use of Garrity derived statements exist, but only in limited

circumstances, such as for “prosecution for perjury, giving a false statement, or otherwise failing

to comply with the order” see Kastigar v. United States, 406 U.S. 441, 449, 92 S. Ct. 1653, 1658,

32 L. Ed. 2d 212 (1972). Use is also narrowly authorized before grand juries and when immunity

statutes such as 18 U.S.C. sections 6002 and 6003 are utilized. None of these exceptions apply



                                                 3
here, and the statement must remain sacrosanct. Although Plaintiff’s counsel has alleged

inconsistencies between Davies’ Statement and affidavits Officer Davies’ submitted as part of

the above-captioned matter, Plaintiff’s self-serving allegations fall well short of establishing

perjury or false statements, especially where Officer Davies has provided subsequent

clarification.

        It was the utilization of the foregoing immunity statutes, as well as the restricted

environment of a grand jury that provides the protection for disclosure and use of Garrity derived

statements. Where there is no Attorney General or a designated officer of the Department of

Justice in the case-at-bar to request a grant of immunity for Officer Davies’ Garrity derived

statements, the case-at-bar is not before a grand jury, nor has a Garrity review procedure been

undertaken, protection and procedural safeguards for Davies’ Statement are lacking, thus,

Davies’ Statement should not be further disclosed nor used.

        Not all Circuits agree that a grand jury issues subpoena overrides Garrity protection. In

re Grand Jury, John Doe No. G.J.2005-2, 478 F.3d 581, 587 (4th Cir. 2007), the Court,

“affirm[ed] a decision to quash a federal grand jury subpoena issued to a city police department

[seeking Garrity derived statements]. . . the district court took the City's two interests -- in

preserving confidentiality and forestalling possible self-incrimination problems -- together, and

weighed those interests as a whole against those of the United States.” In re Grand Jury, John

Doe No. G.J.2005-2, 478 F.3d 581, 583–84 (4th Cir. 2007). In full disclosure, with this holding

it appears the officer at issue had not been subpoenaed and that no immunity statute had been

utilized.




                                                   4
       With the precautions and limited use/disclosure of the Garrity derived statements that

were addressed above, in the event any officers who were the subject of the Garrity derived

statement were later indicted, there would have been a clear evidentiary path that could be drawn

back to the compelled statements or the fruits of those statements, which would likely result in a

successful Kastigar hearing for the officer. This is very difference from the avenue Plaintiff’s

counsel desires here. Instead of the precautions and limited use/disclosure of Davies’ Statement,

Plaintiff’s counsel sought and seeks to throw Davies’ Statement to the wind, reading it into the

public record parties and non-parties watch, listen and can gain unlimited access to Davies’

Statement. This careless action would make it essentially impossible, even for a diligent

prosecutor, to draw a line from information that may be used for indictment back to Davies’

Statement, thus severely prejudicing Officer Davies’ in a Kastigar hearing.

                 INQUIRIES INTO PRIOR IMMUNIZED STATEMENTS

       Any inquiries into Davies’ Statement, will most likely be met with a renewed claim of

privilege, which should not lead to an adverse inference against Officer Davies.

       On point is the holding of Pillsbury Co. v. Conboy, where, (1) Conboy’s statements,

made as part of a grand jury inquiry, were granted immunity under 18 U.S.C. §§ 6002, 6003,

here, Davies’ Statement, gleaned under the privilege of Garrity is analogous to the immunity in

Pillsbury; (2) Conboy, as part of Pillsburry Co.’s civil suit was depositioned and asked questions

that repeated verbatim or closely tracked his prior immunized testimony, here, during the

November 18, 2020 hearing, Plaintiff’s counsel attempted to ask questions that repeated

verbatim or closely tracked Davies’ Statement; (3) Conboy invoked his Fifth Amendment

privilege and refused to answer the deposition questions as issue, here, Officer Davies invoked



                                                 5
his Fifth Amendment privilege and refused to answer the November 18, 2020 hearing questions

at issue; (4) in Conboy,

       The Supreme Court, Justice Powell held that a deponent's civil deposition
       testimony, repeating verbatim or closely tracking his prior immunized testimony is
       not, without duly authorized assurance of immunity at the time, immunized
       testimony within meaning of use immunity statute, and therefore may not be
       compelled over a valid assertion of the Fifth Amendment privilege.

(internal quotation marks omitted) Pillsbury Co. v. Conboy, 459 U.S. 248, 103 S. Ct. 608, 74 L.

Ed. 2d 430 (1983).

       This Court should make a similar finding and rule that Officer Davies may validly assert

his Fifth Amendment privilege relative to any questioning or investigation in this case relative to

his protected statement, as occured at the November 18, 2020 hearing.

                                 NO ADVERSE INFERENCE

       In the event inquiries into or related to Davies’ Statement are later made, where Officer

Davies invokes the Fifth Amendment, Officer Davies asks this Court to make no adverse

inference. In LaSalle Bank Lake View v. Seguban, the United States Court of Appeals overruled

the District Court who granted summary judgment in favor of LaSalle Bank Lake View, based

on nothing more than bank teller, Rafael Seguban’, invoked fith amendment. There, the Seventh

Circuit held,

       The rule that adverse inferences may be drawn from Fifth Amendment silence in
       civil proceedings has been widely recognized by the circuit courts of appeals,
       including our own, in the two decades since Baxter was decided. . .. Although the
       Fifth Amendment does not forbid adverse inferences against parties to civil actions
       when they refuse to testify in response to probative evidence offered against them,
       an analysis of that evidence is nonetheless required. Silence is a relevant factor to
       be considered in light of the proffered evidence, but the direct inference of guilt
       from silence is forbidden.




                                                 6
(emphasis added) LaSalle Bank Lake View v. Seguban, 54 F.3d 387, 390 (7th Cir. 1995). In

order for an adverse inference to be permitted . . . the party seeking to draw the inference must

have established a prima facie case separate and apart from the adverse inference. State Farm

Life Ins. Co. v. Gutterman, 896 F.2d 116, 119 (5th Cir. 1990). We ask this Court adopt the same

reasoning of the Fifth and Sevent Circuits but give further weight to the Fifth Amendment’s

underpinnings of protecting the innocent. With an adverse inference being permissive and

subject to an evidentiary analysis, we would ask, when the time comes, that no adverse inference

be made against Officer Davies for invoking the Fifth Amendment.

                                         CONCLUSION

        Davies’ Statement is protected from use, as incorporated by the Fourteenth

Amendment, against coerced statements prohibited use, in criminal and civil proceedings,

unless sufficient Fifth Amendment protection is provided. No exception applies to

Davies’ Statements. Without an exception and with no protection being offered relative

to the use or subsequent disclosure of Davies’ Statement, the Court should not permit

Davies’ Statement to be used in the above-captioned matter. In order to maintain the

privilege associated with Davies’ Statement, if subsequent inquiries into Davies’

Statement are permitted by this Court and Officer Davies invokes his Fifth Amendment,

no adverse inference should be taken.

       DATED this 27th day of January 2021.

                                              NELSON JONES, PLLC

                                              By: /s/ J.C. Jensen
                                                   Jeffrey C. Jensen
                                                   Attorney for Defendant



                                                 7
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of January 2021, a true copy of the foregoing was
served by the method indicated below to the following:


 Robert B. Sykes                                    (X) CM/ECF System
 C. Peter Sorensen
 Christina D. Isom
 SYKES MCALLISTER LAW OFFICES,
 PLLC
 311 S. State St., Suite 240
 Salt Lake City, Utah 84111
 Email: bob@sykesmcallisterlaw.com
        pete@sykesmcallisterlaw.com
        christina@sykesmcallisterlaw.com

 Attorneys for Plaintiffs

 Michael W. Young                                   (X) CM/ECF System
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Email: myoung@parsonsbehle.com

 Attorney for Tali Bruce

 Heather S. White                                   (X) CM/ECF System
 Dani N. Cepernich
 Taylor P. Kordsiemon
 SNOW CHRISTENSEN & MARTINEAU
 10 Exchange Place, Eleventh Floor
 Salt Lake City, Utah 84145
 Email: hsw@scmlaw.com
        dnc@scmlaw.com
        tpk@scmlaw.com

 Attorneys for Defendants

                                             /s/ J.C. Jensen
                                             Jeffrey C. Jensen




                                                8
